—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Queens County (Posner, J.), entered April 8, 1992, which, upon a jury verdict, is in favor of the defendants and against them dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The plaintiffs’ contention that the court erred in giving the missing witness charge in question is unpreserved for appel*337late review (see, CPLR 4110-b, 5501 [a] [3]), and we find no basis to consider it in the exercise of our discretion. Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.